                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF WISCONSIN

THE ESTATE OF THE UNBORN
CHILD OF JENNIFER JAWSON, et al.,
           Plaintiffs,
                                                         Case No: 19-cv-01008
      v.

MILWAUKEE COUNTY, et al.,
         Defendants,


                                          ORDER


      Pursuant to the parties’ stipulation and upon all matters of record, IT IS HEREBY

ORDERED that:

   1. Plaintiffs shall respond to Defendants Milwaukee County, Amika Avery, and Wisconsin

      County Mutual Insurance Corporation’s motion to dismiss (D. 78) on or before January

      16, 2020.

                                                         BY THE COURT

                                                          s/Lynn Adelman
                                                         _________________________
                                                         District Judge




           Case 2:19-cv-01008-LA Filed 12/20/19 Page 1 of 1 Document 87
